Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nakahara et al. (JP 2007-153957) discloses Example 10 [Ex. 10; 0084, 0087; Table 2, Ex. 10] contains paste A {corresponding to the second agent} and paste B {corresponding to the first agent}.  Paste A comprises 11-MUS (11-methacryloyloxyundecyl trimethoxysilane [0072]), Bis-GMA (2,2-bis[4-(3-methacryloyloxy-2-hydroxypropoxy)phenyl]propane [0070]), HEMA (2-hydroxyethyl methacrylate [0070]), DEPT (N,N-diethanol-p-toluidine [0075]), TPSS (2,4,6-triisopropyl sodium benzenesulfinate [0074]), and barium glass (note barium glass exchanged for quartz as filler H [0055-0057]; see MPEP 2131.02) [Ex. 10; 0084, 0087; Table 2, Ex. 10].  Paste B comprises MDP (10-methacryloyloxydecyl dihydrogen phosphate [0073]), Bis-GMA, HD (1,6-hexanediol dimethacrylate [0070]), BPO (benzoyl peroxide [0076]), TMDPO (2,4,6-trimethylbenzoyldiphenylphosphine oxide [0071]), BHT (2,6-di-t-butyl-4-methylphenol [0078]), and quartz glass [Ex. 10; 0084, 0087; Table 2, Ex. 10].  While Nakahara et al. (JP ‘957) discloses chemical polymerization initiators [0043-0052], Nakahara et al. (JP ‘957) does not disclose a peroxodisulfuric acid salt, a peroxodiphosphoric acid salt, a copper compound or a vanadium compound as an initiator.  Nakahara et al. (JP ‘957) does not disclose crosslinkers of formulas [V] and/or [VI], or a silanol condensation catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767